Title: William Cranch to Abigail Adams, 16 January 1799
From: Cranch, William
To: Adams, Abigail


          
            My dear Madam
            George Town Jany. 16. 1799.
          
          I inclose a letter to my Mother under Cover to you, because it contains some things which perhaps might give pain to my father in his present weak state of health. You will be so kind therefore as to give it to my Mother in such a manner that she may have it in her power to communicate only such parts as she may think proper.
          I am rejoiced to hear of your recovery from the dangerous illness with which you have been afflicted. I have been too much occupied, and my mind too much agitated, to improve the Liberty of writing to you with which your goodness has indulged me. I have with the utmost anxiety, from time to time, received information of the state of your health from my Mother—and I have added my prayers to those of thousands, for it’s complete restoration. Mrs. Johnson has been for sometime much indisposed. But I am apt to doubt sometimes whether it does not proceed more from the anxiety of her mind, than any real bodily illness. The unsettled state of Mr. Johnson’s affairs with respect to his late Partners, the state of society in Georgetown, and the little troubles of housekeeping, where the situation of things is so different from what it was in London have had an Effect

upon her spirits. However, I hope a few days will determine all matters between Mr. J. & his partners—and I have no doubt but the award of the Arbitrators will be in his favour. They are now siting.—
          I hear that your son T.B.A is expected every day from Berlin. I am sorry that he undertook the voyage at so late a season, and am extremely anxious to hear of his safe arrival. I hope he will make a little excursion this way when he arrives— I have a chamber ready for him— And nothing could be of more real service to me than a few days conversation with him.
          Nancy & the Children are well. I am with the most respectful affection your grateful & obedt. servt. & [neph]ew
          
            [W] Cranch.
          
        